Order reversed, with costs. Meld. that the Civil Service Law doesnot require an agent of the State authorized to employ a man and team to work upon the canals (as one employment) to give preference to a man who owns, or can furnish, a team suitable for such employment, because of the fact that he is an honorably discharged soldier; that the employment contemplated by the statute refers to, and includes only, the perspnal services of the man and not the services or use of his property which may be necessary or required in the employment. Meld, also, that in this case the services of the te'am were a substantial part of the employment and nor merely incidental to the services of the man, and that the Civil Service Law has no application. All concurred.